DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 19 and 28 are objected to because of the following informalities:
Claim 19 recites the limitation “a intensity” and should read –an intensity--.
Claim 28 recites the limitation “by focused ultrasound element” should read --by a focused ultrasound element--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
EEG measurement unit in claim 1
stimulation unit in claim 1, 10
ultrasound element in claims 10 and 28
slow oscillation detection unit in claims 1, 12, 13
up-state detection unit in claim 13
stimulation control signal generation unit in claim 13
stimulation element in claim 13
sleep state determination unit  in claim 15
spindle detection unit in claim 18
control unit in claim 19 
communication unit in claim 21
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 10-13, 15, 18, 19, 21, and 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the generation of a slow oscillation” in line 5. There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 recites the limitation “the spindle” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “turns on some of the stimulation unit” in line 4. The metes and bounds of this limitation are indefinite as the scope of “some of the stimulation unit” is unclear.
Claim 21 recites the limitations “the intensity”, “the phase difference”, and “the on/off operation” in lines 8, 9, and 11. There is insufficient antecedent basis for these limitations in the claim.
Claim 26 recites the limitation “the generation of a slow oscillation” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 7 and 12 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 7 recites the limitation “the spindle-like stimulation is applied to the brain”. Claim 12 recites the limitation “the stimulation unit applies the spindle-like stimulation to…the brain”. The scope of the broadest reasonable interpretation of these limitations encompasses a positive recitation of a human body, thus these limitations are nonstatutory. The examiner suggests applicant amend these limitations to read --is configured to be applied to the brain-- (claim 7) and --is configured to apply the spindle-like stimulation…to the brain-- (claim 12) to overcome these rejections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, 8, 11, 12, 19, 21, 26, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2011/0015469 (Walter et al.).
claim 1, Walter et al. teaches a brain-stimulating device (abstract; [0016]), comprising: an EEG measurement unit (Figure 10, EEG apparatus, 1010) configured to measure an EEG signal of a brain ([0049]; [0051]; [0141]); and a stimulation unit (figure 10, stimulation apparatus, 1008) configured to apply a spindle-like stimulation to the brain in response to the generation of a slow oscillation included in the EEG signal (TMS delivered as oscillating, or spindle-like, field, [0052]; stimulation applied upon detecting subject is undergoing slow wave or sleep spindles, [0059]-[0060], [0150]; TMS, auditory, and visual apparatuses “same as previously described”, [0144]).
Regarding claim 2, Walter et al. teaches the spindle-like stimulation comprises a spindle component and a slow oscillation component (slow wave and spindle bands, [0004]; TMS delivered as an oscillating magnetic field “at one or more selected frequency ranges” of at least 3 Hz, less than 8 Hz, “or faster or slower frequency ranges”, [0052]. The limitation “configured to apply a spindle-like stimulation” of parent claim 1 further defied as comprising “a spindle component and slow oscillation component” is functional language. Since the oscillating magnetic field produced by the TMS apparatus may include the disclosed frequency ranges corresponding to slow wave and spindle oscillations, the apparatus of Walter et al. is capable of performing the claimed function.).
Regarding claim 3, Walter et al. teaches the slow oscillation component of the spindle-like stimulation is substantially in-phase with the slow oscillation of the EEG signal ([0052]; [0060]).
claim 7, Walter et al. teaches the spindle-like stimulation is applied to the brain in a slow wave sleep state ([0050]; [0059]-[0060]; [0150]).
Regarding claim 8, Walter et al. teaches the EEG measurement unit (1010) comprises a measurement electrode, wherein the measurement electrode is designed to be disposed on a prefrontal lobe scalp ([0051]; [0141]).
Regarding claim 11, Walter et al. teaches the spindle-like stimulation is magnetic or electromagnetic wave stimulation ([0052]; [0144]).
Regarding claim 12, Walter et al. teaches the stimulation unit (1008) applies the spindle-like stimulation to a thalamic reticular nucleus of the brain (TMS device capable of applying spindle-like stimulation to a thalamic reticular nucleus to perform the claimed function, [0050]; [0144]).
Regarding claim 19, Walter et al. teaches a control unit (Figure 10, controller, 1002), wherein the control unit (1002) controls any one selected from the group consisting of: an intensity of the spindle-like stimulation; a phase difference between a slow oscillation component of the spindle like stimulation and a slow oscillation included in the EEG signal; and an on/off operation of the stimulation unit ([0109]-[0110]; [0139]; “the TMS apparatus 1018…may be substantially similar to the…TMS apparatus…as previously described herein”, [0144]).
Regarding claim 21, Walter et al. teaches a portable device (Figure 13, configuration apparatus, 1300) configured to be operated in cooperation with the brain-stimulating device (Figure 10) according to claim 1 ([0157]), comprising: a communication unit (Figure 13, input interface, 1304 and output interface, 1306) configured to perform communication with the brain-stimulating device (Figure 10) 
Regarding claim 26, Walter et al. teaches a method for enhancing memory ([0016]; [0055]; [0148]), comprising: (a) measuring an EEG signal of a brain ([0049]; [0051]; [0141]); and (b) applying a spindle-like stimulation to the brain in response to the generation of a slow oscillation included in the EEG signal (TMS delivered as oscillating, or spindle-like, field, [0052]; stimulation applied upon detecting subject is undergoing slow wave or sleep spindles, [0059]-[0060], [0150]-[0151]; TMS, auditory, and visual apparatuses “same as previously described”, [0144]).
Regarding claim 27, Walter et al. teaches the spindle-like stimulation comprises a spindle component and a slow oscillation component ([0052]; [0144]-[0145]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0015469 (Walter et al.) in view of U.S. Patent Application Publication No. 2015/0297109 (Garten et al.).
Regarding claims 4 and 5, Walter et al. teaches all the limitations of claim 2. Walter et al. teaches the frequency of the spindle component of the spindle-like stimulation may be at least 3 Hz, or “faster or slower” (TMS delivered as an oscillating magnetic field “at one or more selected frequency ranges” of at least 3 Hz, less than 8 Hz, “or faster or slower frequency ranges”, [0052]). Walter et al. does not specify the frequency of the spindle component is within a spindle frequency range of the EEG, of 11 to 16 Hz.
However, Garten et al. teaches a brain-stimulating device, comprising: an EEG measurement unit configured to measure an EEG signal of a brain; and a stimulation unit configured to apply a spindle-like stimulation to the brain in response to the EEG signal, wherein a frequency of the spindle component is within a spindle frequency range of the EEG, of 11 to 16 Hz (pulsed, spindle-like stimulation delivered to the user at 13-15 Hz in response to detecting spindle waves in the measured EEG, [0559]-[0576]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frequency of the spindle component of the stimulation of Walter et al. such that it is delivered in the spindle frequency range of 13-15 Hz as taught by Garten et al., because Garten et al. teaches delivering spindle-like stimulation to a user within a spindle frequency range of 11-16 Hz entrains the user’s brain to the spindle frequencies to thereby improve cognitive function, memory, and sleep latency ([0576]).
claim 6, Walter et al. in view of Garten et al. teaches all the limitations of claim 5. The modified device of Walter et al. and Garten et al. teach the spindle component of the spindle-like stimulation is substantially in-phase with the spindle of the EEG signal (stimulation delivered when the sleep spindles detected, [0059]-[0060] and [0062]).
Claims 10 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0015469 (Walter et al.) in view of U.S. Patent Application Publication No. 2014/0057232 (Wetmore et al.).
Regarding claims 10 and 28, Walter et al. teaches all the limitations of claim 1 or 26. Walter et al. teaches the stimulation unit includes a plurality of different stimulation types ([0144]-[0145]), but does not teach the stimulation unit includes a focused ultrasound element.
However, Wetmore et al. teaches a brain-stimulating device and method for enhancing memory (abstract; [0288]), comprising: an EEG measurement unit r measuring an EEG signal of a brain ([0017]; [0127]); and a stimulation unit to apply a spindle-like stimulation to the brain in response to the generation of a slow oscillation included in the EEG signal ([0017]-[0018]; [0127]), wherein the stimulation unit comprises a focused ultrasound element ([0018]; [0185]; [0288]; [0306]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stimulation unit of Walter et al. to include a focused ultrasound element as taught by Wetmore et al., because Wetmore et al. teaches providing forms of stimulation including focused ultrasound, auditory, visual, and .
Claims 13, 15, 18, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0015469 (Walter et al.) in view of U.S. Patent Application Publication No. 2017/0340854 (Geerlings et al.).
Regarding claims 13 and 29, Walter et al. teaches all the limitations of claim 1 and 26. Walter et al. teaches the stimulation unit comprises: 
an element receiving an input of the EEG signal for processing to identify a frequency band of the slow oscillation (element of controller receiving signals from EEG device, [0017]; [0141]; [0150]); 
a slow oscillation detection unit detecting the generation of the slow oscillation from an 15output signal from the element, and output a slow oscillation detection signal (EEG signals monitored and analyzed to detect slow wave oscillation, stimulation initiated upon detection: [0017]; [0059]-[0060], [0062]; [0141]; [0150]); 
an up-state detection unit outputting an up-state signal corresponding to the up-state of the slow oscillation in response to the slow oscillation detection 20signal (“increase in slope of the 1-2 hertz slow waveform of the electrical activity of the slow wave sleep”, [0064]); 
a stimulation control signal generation unit generating a stimulation control signal during the output of the up-state signal (stimulation initiated upon detection of increase in slow wave signal slope, [0064]); and 

Walter et al. does not specify the device includes a filter configured to receive an input of the EEG signal to allow a signal corresponding to a frequency band of the slow oscillation to pass therethrough.
However, Geerlings et al. teaches a brain-stimulating device and method of use (abstract), comprising: an EEG measurement unit configured to measure an EEG signal of a brain ([0019]); and a stimulation unit (Figure 1, sensory stimulator, 16) configured to apply a spindle-like stimulation to the brain response to the generation of a slow oscillation included in the EEG signal ([0018]-[0021]); and a filter configured to receive an input of the EEG signal to allow a signal corresponding to a frequency band of the slow oscillation to pass therethrough ([0018]; [0020]; band-pass filter of EEG identifying slow wave activity, [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stimulation unit of Walter et al. to include a filter to receive the EEG signal and pass the frequency band corresponding to the slow oscillation to pass as taught by Geerlings et al., because Geerlings et al. teaches providing such a filter to identify frequencies corresponding to slow wave oscillations in a detected EEG signal facilitates delivering stimulation in response to slow wave oscillations to increase slow waves during sleep ([0018]; [0036]).
Regarding claim 15, Walter et al. in view of Geerlings et al. teaches all the limitations of claim 13. Walter et al. teaches the stimulation unit (1008) further comprises a sleep state 10determination unit configured to determine a sleep state based 
Regarding claim 18, Walter et al. in view of Geerlings et al. teaches all the limitations of claim 13. Walter et al. teaches the stimulation unit further comprises a spindle detection unit configured to detect a spindle included in the EEG signal ([0060]; [0062]; [0150]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARRIE R DORNA/Primary Examiner, Art Unit 3791